Citation Nr: 0101376	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-22 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected cervical spine disability, currently evaluated as 
30 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected tendonitis of the left elbow, currently evaluated 
as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1990 to 
November 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision of the RO.  

The Board notes that, in correspondence received in March 
1999, the veteran submitted a statement from a private 
treating physician that included an opinion that the veteran 
would not be capable of returning to his regular duties due 
to the service-connected disability associated with his 
cervical spine.  As a claim for a total rating based on 
individual unemployability (TDIU) due to service-connected 
disability has not been developed for appellate review, it 
cannot be considered by the Board at this time and is 
referred back to the RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected cervical spondylosis, 
status post fusion, is shown to be productive of a level of 
disability that more nearly approximates pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

3.  The veteran's service-connected tendonitis of the left 
elbow is not shown to be manifested by a level of functional 
loss consistent with limitation of flexion of the forearm to 
90 degrees, limitation of extension of the forearm to 75 
degrees or limitation of pronation whereby the motion is lost 
beyond the last quarter of arc with the hand not approaching 
full pronation.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 60 percent rating 
for the service-connected cervical spondylosis, status post 
fusion, have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a including Diagnostic Codes 5290, 5293 
(2000).  

2.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected tendonitis of 
the left elbow have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 
5003, 5019, 5206, 5207, 5213 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this instance, the Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with either 38 U.S.C.A. § 5107(a) (1999) or the 
Veterans Claims Assistance Act of 2000.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  


I.  Cervical Spine Disability 

The veteran's cervical spondylosis, status post fusion, is 
currently evaluated as 30 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5290, for 
severe limitation of motion of the cervical spine.  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293, a 40 percent evaluation is assignable for severe 
intervertebral disc syndrome, characterized by recurrent 
attacks with intermittent relief.  A 60 percent evaluation is 
warranted with pronounced symptomatology, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

The veteran was most recently afforded a VA examination of 
his cervical spine in March 1999.  At that time, he 
complained of constant neck pain and headaches, as well as 
progressively worsening pain radiating down both arms.  He 
also noted that he experienced stiffness with difficulty 
turning his head to either side, in addition to fatigue and 
lack of endurance. 

Examination of the cervical spine revealed an anterior 
cervical horizontal scar measuring 10 cm, well healed, 
without adherent underlying tissues.  Although there was no 
fixed deformity of the cervical spine, there was loss of 
cervical lordosis.  The range of motion was recorded as being 
flexion to 5 degrees, extension to 5 degrees, right and left 
lateral flexion to 10 degrees, and rotation to the right to 
25 degrees and rotation to the left to 30 degrees.  It was 
specifically noted that both active and passive motion was 
accompanied by pain.  

Sensory examination was impaired to pinprick at C5, C6, C7 
and C8 dermatomal distribution, bilaterally.  It was intact 
to light touch, proprioception and vibratory sense.  Deep 
tendon reflexes were 0/4.  The final diagnoses included that 
of cervical myelopathy, bilateral cervical radiculopathy and 
status post C5-6, C6-7 cervical fusion. 

Based on a review of the evidence of record, the Board finds 
that the disability picture associated with the veteran's 
service-connected cervical spondylosis, status post fusion, 
more nearly approximates the criteria for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief as described in the 
provisions of Diagnostic Code 5293.  

The Board emphasizes that it must consider the findings of 
pain pursuant to 38 C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See DeLuca v Brown, 8 Vet. App. 202 (1995).  

In this instance, the veteran has consistently voiced 
complaints of constant pain associated with his cervical 
condition and most recent VA examination included findings of 
functional limitation related thereto, as well as 
neurological impairment.  

The Board finds that, when considering the veteran's 
complaints of pain and the recorded clinical findings, the 
disability picture presented by his cervical spondylosis, 
status post fusion, more nearly approximates the criteria for 
a 60 percent rating.  38 C.F.R. § 4.71a including Diagnostic 
Code 5293.  

In light of the evidence of record, the Board finds that the 
preponderance of the evidence supports the claim for an 
increased rating for the service-connected cervical 
spondylosis, status post fusion.  


II.  Tendonitis, left elbow

The veteran's left elbow tendonitis is currently evaluated as 
10 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5019 for bursitis.  Under Diagnostic 
Code 5019, bursitis is to be rated on limitation of motion of 
affected parts, as arthritis, degenerative.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  The shoulder, elbow, wrist, hip, knee, and ankle are 
considered to be major joints for the purpose of rating 
disability for arthritis.  38 C.F.R. § 4.45.  

Under Diagnostic Code 5206, a 10 percent evaluation is 
assigned for limitation of flexion of the forearm to 100 
degrees.  A 20 percent evaluation is warranted for flexion 
limited to 90 degrees.  38 C.F.R. 4.71a, Diagnostic Code 
5206.  

Diagnostic Code 5207 provides for a 10 percent evaluation for 
limitation of extension of the forearm to 45 or 60 degrees.  
A 20 percent evaluation is provided for limitation of 
extension of the forearm to 75 degrees.  38 C.F.R. 4.71a, 
Diagnostic Code 5207.  

Additionally, per 38 C.F.R. 4.71a, Diagnostic Code 5213, a 10 
percent rating will be assigned for limitation of supination 
of the forearm to 30 degrees or less.  A 20 percent rating 
will be provided for limitation of pronation with loss of 
motion beyond the last quarter of the arc with the hand not 
approaching full pronation.  

The veteran was most recently examined for his left elbow 
condition in March 1999.  At that time, the veteran noted 
complaints of pain, stiffness and locking associated only 
with lifting.  There was no swelling, heat sensation or 
redness, instability, dislocation or subluxation.  Flare-up 
of the condition was associated with the type of work he 
performed as a mail carrier and was stated to last several 
days in duration.  During flare-ups, which reportedly 
occurred approximately 12 times per year, he was not able to 
bear any type of weight on the left upper limb.  He did not 
report undergoing any current treatment or the use of any 
medications or assistive devices in relation to this 
condition at the time of the examination.  

The VA examination of the elbow revealed no evidence of 
swelling or joint effusion.  There was also no fixed 
deformity, warmness or erythema.  Palpation revealed pain at 
the lateral inferior aspect of the lateral epicondyle.  

The range of motion was described as full and without pain.  
Actual measurements included flexion to 150 degrees, 
extension to 0 degrees and forearm pronation and supination 
to 85 degrees.  The final diagnosis was that of left elbow 
tendonitis.  

After a thorough review of the evidence of record, 
significantly, the finding on recent VA examination of full 
range of motion without pain, the Board concludes that the 
veteran's service-connected left elbow tendonitis does not 
warrant an increased disability rating in excess of 10 
percent.  

Hence, the Board finds that the preponderance of the evidence 
is against the claim for an increased rating in excess of 10 
percent for the service-connected left elbow tendonitis.



ORDER

An increased rating of 60 percent for the service-connected 
cervical spondylosis, status post fusion, is granted, subject 
to the regulations controlling the disbursement of VA 
monetary benefits.  

An increased rating for the service-connected tendonitis of 
the left elbow is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

